Citation Nr: 9904065	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  95-27 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for status post 
compression fracture of the T6 vertebra, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel

INTRODUCTION

The veteran had active service from April 1992 to January 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1994 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection of 
status post compression fracture of the T6 vertebra and 
assigned a noncompensable rating per 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5285.  While this case was on appeal, by 
rating action of November 1997, a 10 percent rating was 
assigned, effective from January 1994, in accordance with a 
determination by the RO to evaluate the disability under DC 
5291 rather than DC 5285.

We note that the Board remanded this case in July 1997 so 
that a personal hearing before a Member of the Board at the 
RO could be conducted.  Such hearing was conducted, before 
the undersigned, in August 1998.

We further note that certain medical evidence and testimony 
of the veteran include reference to a disability of the 
lumbar spine.  The veteran has not commenced a claim of 
service connection of a lumbar spine disability, and he 
stated at his hearing that he did not know whether a lumbar 
spine disability was related to his service-connected 
thoracic spine disorder.  We refer this issue to the RO's 
attention for action it deems appropriate.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative contend that a rating in 
excess of 10 percent is warranted for the veteran's service-
connected status post compression fracture of the T6 
vertebra.  The veteran claims that the severity of his 
symptoms causes him to lose time from work and renders him 
unable to participate in certain physical activities.  The 
veteran's representative also contends that diagnostic codes 
other than DC 5291 are applicable.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
the pertinent evidence and material of record in the 
veteran's claims file.  Based on its review of the relevant 
evidence in this matter, and for the following reasons and 
bases, it is the decision of the Board that the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for status post compression fracture of the 
T6 vertebra.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected status post compression 
fracture of the T6 vertebra is currently manifested by 
complaints of muscle spasms, daily pain, pain down the back, 
into the buttocks and down to the knees with certain 
movement, slight pain with deep respiration, and inability to 
participate in certain activities, with objective findings of 
some tenderness in the mid dorsal spinous process area, 
degenerative joint disease, ability to rotate the upper torso 
30 degrees bilaterally, pain with extreme flexion, extension 
and lateral twisting, and X-ray finding of healed compression 
fracture of T6.


CONCLUSION OF LAW

The criteria for an increased rating for status post 
compression fracture of the T6 vertebra have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  4.7, 4.71a, 
Diagnostic Code 5291 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reflect the veteran sustained a 
compression fracture of T6 in a rollover motor vehicle 
accident in November 1993.  Separation examination noted the 
fracture was stable and the veteran complained of tenderness 
of the mid back.  No limitation of motion or diagnosis of 
back disability was noted.  

The veteran filed an original application for compensation or 
pension in April 1994 seeking service connection for a number 
of disorders, including a back disorder.  He did not report 
any postservice treatment.

VA General and Joints examinations were conducted in July 
1994.  They are negative for complaints or findings regarding 
the back.  They do note that the veteran had been a 
supervisor for UPS for the past two months.  In his notice of 
disagreement in April 1995, the veteran stated "I was not 
given a compensation on my back at all."  

Another VA orthopedic examination was conducted in April 
1997.  The veteran was on no medications.  He complained of 
right elbow symptoms and back pain.  He reported that the 
right elbow disability rendered him unable to lift things and 
unable to do many things that he used to do, including 
playing basketball.  With respect to back pain, he reported 
the injury in service and said that he had persistent back 
pain in the center of his back, in the high lumbar to low 
thoracic region, which seemed to radiate into the buttocks 
region.  He said that it felt like his back and legs were 
going to go numb.  The sensation and pain radiated to the top 
of his thighs and down to his knees, but not below that 
level.  The symptoms had been constant, neither worsening nor 
improving.  

On clinical evaluation, the back had no gross deformities, 
there was no costovertebral angle tenderness, there were no 
suprapubic masses, and the abdomen was noted to be benign.  
The hips were normal.  There was no lumbar spine percussion 
tenderness.  Range of motion of the lumbar spine was grossly 
normal and straight leg raising was negative.  Lower 
extremity sensory function was normal to light touch and 
pinprick.  Muscle strength was normal bilaterally and deep 
tendon reflexes were 2/4 in all distributions.  Cerebellar 
function was normal by rapid alternating movement, and gait 
was normal.  He could walk on his heels and toes and do 10 
deep knee bends without any difficulty.  Diagnoses included 
sciatica/lumbar strain, rule out degenerative joint disease, 
and the examiner recommended, among other tests, a lumbar 
radiograph.  A radiographic report revealed an impression of 
very minimal disk space narrowing of L4-5 and L5-S1.  The 
examiner's diagnostic/clinical results included lumbar strain 
with minimal degenerative joint disease.

Further VA orthopedic examination was conducted in September 
1997.  With respect to his back, the veteran reported that, 
since discharge from the Navy, he had had pain in the mid 
back and as a result could no longer jog, lift weights, or 
participate in sports.  He worked for the Postal Service, at 
an inside job processing mail with minimal lifting.  On 
physical examination, there was some tenderness in the mid 
dorsal spinous process area.  There was one-inch chest 
expansion.  He could rotate his upper torso 30 degrees 
bilaterally.  Range of motion of the lumbar spine was 30 
degrees flexion, 19 degrees tilt bilaterally, and eight 
degrees extension.  Reflexes of the lower extremities were 
within normal limits and there was no hypesthesia in either.  
Straight leg raising from the sitting position was normal 
bilaterally.  Recent X-rays of the back reportedly revealed a 
healed compression fracture of T6.  Diagnoses included healed 
compression fracture of T6 with still significant daily pain 
from this injury.  

VA outpatient treatment records, dated from July 1994 through 
January 1998, were submitted by the veteran at his hearing in 
August 1998.  The records showed that, on July 14, 1997, he 
had complained of increased severity of mid back pain for one 
week.  On July 18, 1997, he complained of back pain with 
increased severity for one week.  He reported that he had had 
no relief since the last visit.  He reported that he had 
fractured T6 in service lifting a heavy item, had had back 
pain since, and currently worked at the Post Office lifting 
heavy boxes.  He had been off work for the past week and his 
back pain had improved.  He reported that he jogged and 
lifted weights when his back was not hurting.  He felt slight 
pain in the mid back with deep respiration.  Range of motion 
of the back was limited at extreme flexion, extension and 
lateral twisting, secondary to pain.  He was not tender to 
palpation or percussion.  Pain was in the mid back area.  
Gait was normal.  Impression was mid back pain - degenerative 
joint disease.  He was to have a thoracic spine X-ray, apply 
warm heat, rest, avoid lifting until the back pain subsided, 
and try water aerobics for exercise.  

Records dated in August, September and October 1997 are 
negative for back complaints.  In December 1997, the veteran 
reported upper back pain for five to six days.  It was noted 
that he thought the flare of back pain was related to lifting 
on the job at the Post Office, and that he always lifted in 
the same direction.  He reported spasm flares in the mid and 
upper back, interfering with comfort at rest and with 
movement.  He had mild discomfort with range of motion at the 
waist.  Diagnosis was chronic recurrent mid back pain.  He 
was prescribed Flexeril and was referred to the rheumatology 
clinic for evaluation.  On January 9, 1998, he complained of 
recent exacerbation of backache for two weeks.  On 
examination, he had mild tenderness of the mid thoracic area 
with hard bumpy swelling of the left paravertebral area.  
Impression was chronic low back ache.  When seen on January 
12, 1998, the veteran reported he was a mail handler and had 
hurt his back during the Christmas season.  Assessment 
included back pain, relieved with Flexeril; he was given one 
refill and a referral to rehabilitative medicine for body 
mechanics instruction; he was to perform limited duty for one 
week.

The veteran testified at a personal hearing before the 
undersigned Member of the Board at the RO in August 1998.  
The last time he had been at VA Medical Center in Newington 
was one month before, to refill his prescription for 
Flexeril.  He asserted he had lost 90 days of work in the 
last year due to back symptoms.  He said that if he worked a 
certain amount of days in a row, muscle spasms kept him out a 
couple of days.  He said that his predominant symptom was 
muscle spasms.  He stated that, at the VA examination in 
September 1997, the doctor had told him there was a T-
formation in his T6 spine and that he could understand why 
the veteran was having so many problems with his back, and 
that there was a quarter of the bone missing out of his 
spine.  The veteran stated that, if he went beyond his 
limitation of motion, he experienced pain shooting down his 
back through his legs.  He said he had been incapacitated to 
the point where he was not able to get back up without help.  
He said he had pain everyday and did not enjoy anything 
physical.

When asked whether his current condition was different than 
it was at the time of the last VA examination in September 
1997, he stated, "It's worsening as I get older, it seems.  
It's just as bad as it was, definitely, sometime."  When 
asked to what extent he felt the lumbar disability diagnosed 
at VA examination was related to the service-connected 
disability, he said he was not sure and said that he did not 
have a back problem prior to the fracture in service.  He was 
asked about an incident at work where he had picked up a box.  
He said that his back tightened up and that that was when he 
first got problems at work.  The veteran's representative 
requested a new VA examination, claiming that the veteran's 
condition was worse than when last examined, and also 
requested application of other diagnostic codes pertaining to 
the back.

II.  Analysis

The veteran has claimed that his service-connected status 
post compression fracture of the T6 vertebra is more severe 
than indicated by the evaluation assigned.  Such a claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Furthermore, 
after reviewing the record, we are satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist him mandated by 38 U.S.C.A.§ 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  Although regulations require that, in evaluating a 
given disability, that disability be viewed in relation to 
its whole recorded history, 38 C.F.R. § 4.1, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet.App 55 (1994).  Also, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's status post compression fracture of the T6 
vertebra is currently rated on the basis of limitation of 
motion, under DC 5291.  Another code, DC 5285, pertaining to 
residuals of fracture of vertebra, provides for ratings of 60 
percent to 100 percent where there is cord involvement or 
necessity of a neck brace, etc., and provides that, in other 
cases, the disability it to be rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  38 C.F.R. 
§ 4.71a, DC 5285.  Limitation of motion of the dorsal spine, 
where slight, is noncompensable, and where moderate or 
severe, is rated at 10 percent.  38 C.F.R. § 4.71a, DC 5291.  
The veteran is currently assigned a 10 percent rating, the 
maximum allowable under DC 5291.

A higher rating could be assigned, in appropriate 
circumstances, under DC's 5010, 5286, 5288, and 5293, 
pertaining to arthritis due to trauma substantiated by X-ray 
findings, ankylosis of the spine, and intervertebral disc 
syndrome, respectively.  However, DC 5010, which indicates 
that arthritis due to trauma, substantiated by
X-ray findings, is to be rated as degenerative arthritis (DC 
5003), provides that arthritis established by X-ray findings 
is to rated on the basis of limitation of motion under the 
appropriate DC's for the joint(s) involved if the limitation 
of motion is compensable, and thus, a higher rating is not 
warranted under that code.  DC's 5286 and 5288 pertain to 
ankylosis and, as the veteran does not have ankylosis, a 
higher rating is not warranted under those codes.  Similarly, 
DC 5293, pertaining to intervertebral disc syndrome, does not 
allow the veteran a higher rating since he does not have disc 
disease.  

Despite the veteran and his representative's contentions that 
a higher rating is warranted due to a demonstrable deformity 
of vertebral body or through application of DC 5295, we do 
not find merit in either argument as there has been no 
objective medical evidence of a deformity, and DC 5295 
pertains to lumbar spine disabilities.  

With respect to the veteran's representative's contention 
that a new VA examination is warranted as the veteran's 
disability has worsened since he was last examined in 
September 1997, we find that there has been no such report by 
the veteran to that effect.  At his hearing in August 1998, 
in response to a question as to whether the condition was 
currently any different than it was in September 1997, the 
veteran said the disability seemed to worsen as he got older 
and was as bad as it was at that time (i.e., September 1997).  
We do not find this statement sufficient to support a finding 
that the current severity of the disability has not been 
adequately evaluated.  Furthermore, outpatient treatment 
records through January 1998 are of record and provide 
additional, more recent, evaluation of the disability.

The Board has considered, in light of DeLuca v. Brown, 
8 Vet.App. 202 (1995), the provisions of 38 C.F.R. §§ 4.40 
and 4.45.  An increased rating is not warranted under these 
provisions, as no additional factors affecting limitation of 
motion were shown on medical examination or in the veteran's 
reported history, to warrant assignment of a rating in excess 
of the maximum allowable rating for limitation of motion of 
the dorsal spine.  

While we appreciate the veteran's sincere belief in the 
merits of his claims, the actual objective findings do not 
support an increased rating for status post compression 
fracture of the T6 vertebra.  The Board finds that the 
preponderance of the evidence is against the claim and, 
therefore, an increased rating is not warranted at this time.

ORDER

The claim for an increased rating for status post compression 
fracture of the T6 vertebra is denied.



		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 9 -


